Citation Nr: 1547217	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for erectile dysfunction (ED).

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The appellant had active duty for training from August 1964 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appellant's claims file is a "paperless" claims file.  All records in the appellant's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that his disabilities are related to his military service.  The July 2007 Request for Information notes that the appellant was in the National Guard and had no active duty of service but that he did have active duty for training.  The appellant's complete periods of National Guard active duty for training (ACDUTRA), and inactive duty training (INACDUTRA) must be verified and documented in the claims file.  Also, records for the appellant's National Guard service should be obtained and associated with the claims file.  This information is necessary so that a determination can be made regarding whether the appellant's claimed disabilities were incurred during any period of ACDUTRA or INACDUTRA.

In his claim, the appellant reported treatment for diabetes mellitus, erectile dysfunction, depression and glaucoma from the Joslin Diabetes Center at the New Britain General Hospital, and from Dr. Quinn and Dr. Connors.  The appellant should be provided another opportunity to provide authorization and consent forms for the records of these providers.
After the above development has been completed, the AOJ should determine whether further development is required, to include examinations.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each private provider from whom he has received treatment for his depression, glaucoma, ED and diabetes mellitus.  The appellant has reported treatment with the Joslin Diabetes Center at the New Britain General Hospital, and with Dr. Quinn and Dr. Connors.  

Upon receipt of such, VA must take appropriate action to contact the above providers and request all outstanding records related to depression, glaucoma, ED and diabetes mellitus.  The appellant should be informed that in the alternative he may obtain and submit the records himself.

2. Contact the appropriate entities, such as the Connecticut National Guard, the National Guard Bureau, and the Defense Finance and Accounting Service (DFAS), and request the appellant's complete periods of active duty (if any), active duty for training, and inactive duty for training (by day, month and year) with the Connecticut Army National Guard.

All entities should be requested to forward any service treatment records and/or service personnel records in their possession.  The details of attempts to obtain all pertinent records and information must be delineated in writing in the file. 

If the appellant has additional documentation with regard to any period of service, he should submit it.

3. Conduct a complete review of the expanded record to determine the following with respect to the claimed depression, ED, glaucoma, and diabetes:

 a. Whether there was any relevant disease or injury   during any period of active duty or ACDUTRA.

 b. Whether there was any relevant injury during any period of INACDUTRA.

If so, make a determination as to whether an examination is necessary to determine whether the claimed disability is related to any period of active duty, ACDUTRA, or INACDUTRA.

4.  Then, readjudicate the appellant's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




